                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                             UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10     ALFRED R. SOSA,
                                                                                         Case No. 21-04329 EJD (PR)
                                  11                   Petitioner,
                                                                                         ORDER OF TRANSER
                                  12            v.
Northern District of California
 United States District Court




                                  13

                                  14     CORCORAN STATE PRISON,
                                  15                  Respondent.

                                  16

                                  17

                                  18          Petitioner, a state prisoner proceeding pro se, has filed a petition for a writ of habeas

                                  19   corpus under 28 U.S.C. § 2254, challenging a disciplinary proceeding that occurred while

                                  20   he was housed at California State Prison (CSP) – Sacramento, and resulted the loss of

                                  21   credits. Dkt. No. 5-1 at 35, 40.

                                  22          Venue for a habeas action is proper in either the district of confinement or the

                                  23   district of conviction, 28 U.S.C. § 2241(d). Federal courts in California traditionally have

                                  24   chosen to hear petitions challenging a conviction or sentence in the district of conviction or

                                  25   sentencing. See Habeas L.R. 2254-3(b)(1); Dannenberg v. Ingle, 831 F. Supp. 767, 768

                                  26   (N.D. Cal. 1993); Laue v. Nelson, 279 F. Supp. 265, 266 (N.D. Cal. 1968). But if the

                                  27   petition challenges the manner in which a sentence is being executed, e.g., if it involves

                                  28   parole or time credits claims, the district of confinement is the preferable forum. See
                                   1   Habeas L.R. 2254-3(b)(2); Dunne v. Henman, 875 F.2d 244, 249 (9th Cir. 1989).
                                   2           Here, the petition involves time credit claims and Petitioner is currently confined at
                                   3   CSP-Corcoran in Kings County. Dkt. 5 at 1. Kings County lies within the venue of the
                                   4   Eastern District of California. See 28 U.S.C. § 84(b). Therefore, venue properly lies in
                                   5   that district and not in this one. See 28 U.S.C. § 1391(b). Accordingly, this case is
                                   6   TRANSFERRED to the United States District Court for the Eastern District of California.
                                   7   See 28 U.S.C. § 1406(a).
                                   8          The Clerk shall terminate all pending motions and transfer the entire file to the
                                   9   Eastern District of California.
                                  10          IT IS SO ORDERED.
                                  11   Dated: __July 15, 2021___________                 ________________________
                                                                                         EDWARD J. DAVILA
                                  12
                                                                                         United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Transfer
                                       PRO-SE\EJD\HC.21\04329Sosa_transfer(ED)
                                  26

                                  27

                                  28                                                 2
